f
                                                       ro




                                                       sps
    3c 3
                                                        3
                                                        ^*


                  3*3P                             —    ro

                                                   s    co
                                                        CO




                                     /to



                                           ss Vs




           3 As




                         '*'us'*■■
    t //




f
^




          /9




    y/H




r
f




\
                  ! s.1
1 TWdSTOCAWKsZX
l XI MOISnGfsi
                          O / .et*A**